t c summary opinion united_states tax_court rigoberto campos hernandez petitioner v commissioner of internal revenue respondent docket no 5488-02s filed date rigoberto campos hernandez pro_se karen nicholson sommers for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax this court must decide whether petitioner is entitled to a dependency_exemption deduction for his son whether petitioner is entitled to file as head_of_household instead of single whether petitioner is entitled to the child_care_credit and whether petitioner is entitled to the earned_income_credit petitioner resided in san diego california at the time he filed his petition petitioner is the father of luis alfaro luis born on date francisca alfaro is the mother of luis petitioner and francisca alfaro were not married petitioner claimed a dependency_exemption deduction with respect to luis respondent disallowed that deduction sec_7491 does not apply because petitioner did not substantiate his deductions sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent as defined in sec_152 sec_152 provides in pertinent part that a dependent includes a son over half of whose support in the taxable_year was received from the taxpayer sec_152 in determining whether or not an individual received over half of his or her support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself or herself supplied sec_1_152-1 income_tax regs support includes food shelter clothing medical and dental care education and the like id to establish that petitioner provided more than one-half of the claimed dependent’s support he must first show by competent evidence the total amount of support furnished by all sources for the year in issue 56_tc_512 petitioner has not offered competent evidence of the total amount of support provided for his son in aside from his testimony petitioner presented no evidence to corroborate or substantiate any of the claimed support expenses other than the child_support payments without proper substantiation the court cannot conclude from the record that more than one-half of the support of the claimed dependent was provided by petitioner thus petitioner has failed to establish that he provided over half of the total support for his son accordingly we hold that petitioner is not entitled to claim his son as a dependent under sec_151 respondent’s determination as to this issue is sustained respondent determined that petitioner’s filing_status should be changed from head_of_household to single sec_2 in relevant part defines head_of_household as an unmarried taxpayer who maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a son sec_2 petitioner did not prove that his son had the same principal_place_of_abode for more than one-half of the son had the mother’s address on his school records petitioner paid court-ordered child_support for his son to francisca alfaro the mother the court gave petitioner an additional days to submit support for his position petitioner failed to provide such support because we find that luis did not have the same principal_place_of_abode as petitioner for more than one-half the year in we find that petitioner may not claim head_of_household filing_status we sustain respondent’s determination as to this issue petitioner claimed a child_tax_credit of dollar_figure for which respondent disallowed sec_24 allows a child_tax_credit for each qualifying_child of the taxpayer a qualifying_child means any individual if the taxpayer is allowed a deduction under sec_151 with respect to the individual for the taxable_year the individual has not attained the age of by the close of the year and the individual bears a relationship to the taxpayer described in sec_32 sec_24 in this case because petitioner is not allowed a deduction under sec_151 for his son the son is not a qualifying_child petitioner is not entitled to claim the child_tax_credit in we sustain respondent’s determination as to this issue petitioner claimed an earned_income_credit of dollar_figure for which respondent disallowed sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 to satisfy the residency test in this case the son must have the same principal_place_of_abode as petitioner for more than one-half of the year sec_32 because we found that luis did not have the same principal_place_of_abode as petitioner for more than one-half of we sustain respondent’s determination as to the earned_income_credit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
